SOMMERVILLE, J.
This case involves the construction of Act 254 of 1916, p. 526, which was discussed in the opinion this day rendered in the Tutorship of Margaret Lee, ante,'p. 231, 84 South. 598.
,. In this case, Mrs. Rosita P. Ghisalberti is the plaintiff, and she alleges that she was the owner of certain real property, owned in indivisión with her minor daughter Francesca, which has been adjudicated to her, the surviving parent; and she asks that in lieu of a special mortgage in favor of the minor that she be permitted to give bond under the provisions of Act 254 of 1916.
Act 254 is entitled “An act relative to the recognition, confirmation and qualification of natural tutors,” and it is not an act which covers contracts of sale between surviving parents and their minor wards. This distinction was recognized in the opinion handed down this day in the tutorship of Margaret Lee.
Mrs. Ghisalberti ruled the recorder of mortgages into court to show cause why he should not cancel and erase from his records the inscription of the mortgage resulting in the adjudication to her of certain property formerly belonging to her and her minor daughter, for the reason that she had given personal security provided for in Act 254 of 1916. The act does not give any such right; and the rule was properly dismissed.
The judgment appealed from is affirmed at appellant’s costs.
O’NIELL, J., concurs in the decree.